Exhibit 10.1

Restructuring and Support Agreement

KAGY Holding Company, Inc.

AGY Holding Corp.

2556 Wagener Road

Aiken, South Carolina 29801

May 15, 2013

Ladies and Gentlemen:

We refer to those certain 11% Senior Second Lien Notes due 2014 of AGY Holding
Corp. (“AGY”) due 2014 (the “Existing Notes”) and the indenture (the “Existing
Notes Indenture”) governing the Existing Notes, dated as of October 25, 2006, by
and among AGY, the guarantors named therein and U.S. Bank National Association,
as trustee (the “US Bank” or the “Trustee”). In connection with a proposed
restructuring, AGY will enter into a private exchange transaction with certain
holders of its Existing Notes in which such holders, including the undersigned
Committed Holders (as defined below), will exchange outstanding Existing Notes
for (A) shares of convertible participating preferred stock (the “Preferred
Stock”) of KAGY Holding Company, Inc., the parent company of AGY (“KAGY”; KAGY
and AGY, each a “Company,” and together, the “Companies”) (convertible,
immediately after the closing of the Exchange Transaction (as defined below),
into 51% of then-outstanding KAGY Common Stock (as defined below) (calculated on
an as converted and a fully-diluted basis after giving effect to the issuance of
the Preferred Stock in the Exchange Transaction and subject to adjustment as
contemplated in the next succeeding paragraph upon consummation of the Exchange
Offer (as defined below)), having an aggregate initial issuance price (the
“Issuance Price”) equal to (1) 50% of the principal amount of the Existing Notes
so exchanged, plus (2) 50% of the accrued and unpaid interest on the Existing
Notes so exchanged, (B) new 11% Senior Second Lien Notes due 2016 (the “New
Notes”) having substantially similar terms to the terms of the Existing Notes,
except that the stated maturity of the New Notes shall be December 15, 2016, and
the New Notes will be “144A-for-life,” in an aggregate principal amount equal to
50% of the aggregate principal amount of the Existing Notes so exchanged, and
(C) cash (to be paid as accrued interest on the New Notes for the period from
the last interest payment date on the Existing Notes through the date of the
Closing (as defined below)) in an amount equal to 50% of the accrued and unpaid
interest on the Existing Notes so exchanged (the “Exchange Transaction”), in
each case, all in accordance with the Exchange Transaction Agreement (as defined
below). AGY will also solicit consents from these holders of Existing Notes to
certain proposed amendments to the Existing Notes Indenture, which include,
among other things, the elimination of substantially all of the covenants,
collateral and guarantee provisions and certain events of default currently
applicable to the Existing Notes (the “Proposed Amendments”). No holder of
Existing Notes shall be entitled to receive, directly or indirectly, any
consideration as an inducement to provide a consent to the Proposed Amendments.
From the date hereof until the earlier of the closing of the Restructuring
Transactions (as defined below) and the termination of this Agreement in
accordance with its terms, each of the Companies and the Committed Holders
agrees to use commercially reasonable efforts to consummate the Restructuring
Transactions. From the date hereof until the earlier of the closing of the



--------------------------------------------------------------------------------

Restructuring Transactions and the termination of this Agreement in accordance
with its terms, each of the Committed Holders and the Kohlberg Stockholders (as
defined below) agrees to reasonably cooperate to consummate the Restructuring
Transactions (or to extent not a party to the applicable Restructuring
Transaction, to reasonably cooperate in connection with the Companies’
consummation of the Restructuring Transaction).

Promptly following the closing of the Exchange Transaction, KAGY shall cause AGY
to, and AGY shall, commence (on the same economic terms described in clauses
(A), (B) and (C) of the preceding paragraph (other than with respect to any
default interest payable in respect of the Existing Notes), and subject to
appropriate adjustment, if applicable, to reflect any interest or other payments
(other than default interest) made in respect of the Existing Notes following
consummation of the Exchange Transaction) an exchange offer (the “Exchange
Offer”) offering the remaining holders of the Existing Notes who are both
“accredited investors” (as defined in Regulation D under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and “qualified institutional buyers”
(as defined in Rule 144A under the Securities Act) or, in certain circumstances,
an institution that is an “accredited investor” as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act the opportunity to exchange their
Existing Notes on such terms (as further discussed in the Summary of Terms
attached hereto as Annex A). Immediately after the consummation of the Exchange
Offer, the then-outstanding shares of Preferred Stock (including for the
avoidance of doubt, any shares of Preferred Stock issued in the Exchange Offer)
shall be convertible in the aggregate into 51% of KAGY’s then-outstanding common
stock (calculated on an as converted and fully-diluted basis after giving effect
to the issuance of the Preferred Stock in the Exchange Transaction and the
Exchange Offer; it is acknowledged and agreed by the parties that the issuance
of the Preferred Stock in the Exchange Offer is not intended to increase the
percentage of the KAGY Common Stock into which the outstanding Preferred Stock,
in the aggregate, is convertible, and accordingly, the terms of the Preferred
Stock issued in the Exchange Transaction and the Exchange Offer shall provide
for an automatic adjustment of the per share conversion price such that the
then-outstanding shares of Preferred Stock, in the aggregate after giving effect
to the issuance of Preferred Stock in the Exchange Transaction and the Exchange
Offer, shall be convertible into 51% of the KAGY Common Stock (calculated on a
fully-diluted basis).

In connection with the Exchange Transaction, subject to compliance with
applicable law and agreement on mutually acceptable terms, one or more of
(and/or funds and/or accounts managed by or affiliated with) (A) Tennenbaum
Capital Partners, LLC, (B) Blackrock Kelso Capital Corporation, (C) Saybrook
Corporate Opportunity Fund II, L.P., (D) Barclays Multi-Manager Fund PLC,
(E) California Public Employees’ Retirement System, (F) ASTRO Trust
Series-Nomura High Yield Bond Fund, (G) The GM Canada Domestic Trust, (H) High
Yield Corporate Bond Open Mother Fund, (I) Industriens Pension Portfolio
F.M.B.A., High Yield obligationer III, (J) L-3 Communications Corporation Master
Trust, (K) Louisiana State Employees’ Retirement System, (L) Montgomery County
Employees’ Retirement System, (M) Nomura Corporate Research and Asset Management
Inc., (N) Nomura Multi Managers Fund II - US High Yield Bond, (O) Nomura Funds
Ireland - US High Yield Bond Fund, (P) Nomura US Attractive Yield Corporate Bond
Fund Mother Fund, (Q) Safety National Casualty Corporation, (R) Stichting
Pensioenfonds Hoogovens and (S) The Regents of the University of California (the
entities specified in clauses (A) through (S), together, the “Majority
Bondholders”), intend to offer to purchase for cash (whether directly or through
one or more of their affiliates) any shares of the

 

-2-



--------------------------------------------------------------------------------

Preferred Stock that the holders of the Existing Notes are entitled to receive
in the Exchange Transaction but do not wish to own, such purchase to be
consummated, subject to compliance with applicable law, concurrently with the
consummation of the Exchange Transaction.

The undersigned beneficial owner(s) of the Existing Notes identified on Schedule
1 hereto (each such beneficial owner a “Committed Holder,” or together, the
“Committed Holders”) and the Companies hereby agree as follows (this
Restructuring and Support Agreement together with all schedules and annexes
hereto, as may be amended from time to time in accordance with this
Restructuring and Support Agreement, being referred to hereinafter as this
“Agreement”):

1. Exchange Transaction. Subject to the terms and conditions of this Agreement,
and provided that the obligations of the Committed Holders under this Agreement
have not been terminated in accordance with Paragraph 11, at the closing of the
Exchange Transaction (the “Closing”), each Committed Holder hereby agrees to
exchange (or cause to be exchanged) all Existing Notes then specified on
Schedule 1 across from such Committed Holder’s name together with all Existing
Notes hereafter acquired by such Committed Holder (the “Committed Notes”),
pursuant to and in accordance with the terms of an Exchange Transaction
agreement (the “Exchange Transaction Agreement”), which Exchange Transaction
Agreement shall have terms to be mutually agreed among the Companies and the
Controlling Bondholders and otherwise not inconsistent with the terms and
conditions set forth in the Summary of Terms attached hereto as Annex A. Each
Committed Holder will, in connection with the execution and delivery of the
Exchange Transaction Agreement, execute a customary letter of transmittal and
consent and provide customary instructions through the Depository Trust Company
to give effect to the Exchange Transaction and provide the consent to the
Proposed Amendments with respect to the Committed Notes, in each case, to be on
the terms to be mutually agreed among the Companies and the Controlling
Bondholders and otherwise not inconsistent with the Summary of Terms attached
hereto as Annex A. If (i) the Company and the Controlling Bondholders determine
not to pursue the Exchange Transaction and, instead, the Company commences the
Exchange Offer, or (ii) the Company commences the Exchange Offer and has not
consummated the Exchange Transaction prior to the expiration of the Exchange
Offer, then, subject to the terms and conditions of this Agreement, and provided
that the obligations of the Committed Holders under this Agreement have not been
terminated in accordance with Paragraph 11, each Committed Holder hereby agrees
to tender (or cause to be tendered) all Committed Notes pursuant to and in
accordance with the Exchange Offer (promptly following the commencement of such
Exchange Offer in the case of clause (i) above and prior to the expiration of
the Exchange Offer in the case of clause (ii) above) and take such other
reasonable and customary actions as may be necessary to effect the exchange of
such Committed Notes in the Exchange Offer so long as not inconsistent with the
terms of this Agreement. So long as this Agreement remains in effect, from the
date hereof until the closing of the Restructuring Transactions, no Committed
Holder shall (A) Transfer (as defined below) any of the Committed Notes owned by
it as of the date hereof, in whole or in part, (B) grant any power-of-attorney
or other voting agreement, authorization or consent in or with respect to any
such Committed Notes to the extent such grant, voting agreement, authorization
or consent would reasonably be expected to result in breach of this Agreement by
such Committed Holder or would otherwise restrict, limit, interfere with or
delay in any material respect the performance of such Committed Holder’s
obligations hereunder or the consummation of the Exchange Transaction or any of
the other Restructuring Transactions, (C) deposit such Committed Notes into a
voting trust or enter into a voting agreement or arrangement with respect

 

-3-



--------------------------------------------------------------------------------

to such Committed Notes or (D) take any other action, directly or indirectly,
with respect to such Committed Notes or otherwise that would restrict, limit,
interfere with or delay in any material respect the performance of such
Committed Holder’s obligations hereunder or the consummation of the Exchange
Transaction or any of the other Restructuring Transactions; provided, however,
that such Committed Holder shall have the right to Transfer Committed Notes to
any other Committed Holder or any transferee that has entered into a joinder in
the form attached hereto as Annex B with respect to all such transferred
Committed Notes. For purposes of this Agreement, “Transfer” means, directly or
indirectly, to (i) sell, pledge, encumber, grant an option with respect to,
transfer or dispose of such Committed Notes or any interest in such Committed
Notes to any person other than AGY; or (ii) enter into an agreement or legally
binding commitment contemplating the possible sale of, pledge of, encumbrance
of, grant of an option with respect to, transfer of or disposition of such
Committed Notes or any interest therein to any person other than AGY.

2. Consent to Amendment of Existing Notes Indenture. Subject to the terms and
conditions of this Agreement, and provided that the obligations of the Committed
Holders under this Agreement have not been terminated in accordance with
Paragraph 11, at the Closing, each Committed Holder shall consent to the
Proposed Amendments for all Committed Notes as of the Closing, pursuant to and
in accordance with the terms of the Exchange Transaction Agreement (or pursuant
to the Exchange Offer, if the Committed Holders are required to tender the
Committed Notes in the Exchange Offer in accordance with Paragraph 1 above).

3. Amended and Restated Stockholders Agreement. The Companies and the Committed
Holders agree to enter into an Amended and Restated Stockholders Agreement at
the Closing by and among the Companies, the Committed Holders, the investment
funds managed by affiliates of Kohlberg Management V, LLC that are stockholders
of KAGY (the “Kohlberg Stockholders”) and such other holders of KAGY Common
Stock or Preferred Stock who enter into such agreement, on the terms consistent
with the terms set forth in the Summary of Terms attached hereto as Annex A and
otherwise as mutually agreed among the Companies, the Kohlberg Stockholders and
the Committed Holders (the “Amended and Restated Stockholders Agreement”), which
Amended and Restated Stockholders Agreement shall replace the existing
Stockholders Agreement, dated as of April 7, 2006, by and among the Companies,
the Kohlberg Stockholders and the other securityholders party thereto (the
“Existing Stockholder Agreement”).

4. Forbearance. For so long as this Agreement remains in effect and, where
applicable in accordance with the provisions of Paragraph 11, for an additional
fourteen (14) days following termination of this Agreement, each Committed
Holder shall, and shall direct the Existing Notes trustee to, forbear from
exercising its rights under the indenture governing the Existing Notes with
respect to any event of default arising out of or resulting from (1) failure to
make any interest payment that may come due and (2) failure to pay any amount
due under the Second Amended and Restated Loan and Security Agreement, dated as
of June 15, 2012, as amended, among AGY, AGY Aiken LLC, AGY Huntingdon LLC, UBS
AG, Stamford Branch, UBS Securities LLC and the lenders party thereto from time
to time (as such agreement may be further amended from time to time, the “ABL
Facility”) or the Amended and Restated Master Lease Agreement dated as of
July 25, 2012, among AGY, AGY Aiken LLC, AGY Huntingdon LLC and DB Energy
Trading LLC (as such agreement may be further amended from time to time, the
“Metals Facility”).

 

-4-



--------------------------------------------------------------------------------

5. Conditions to the Exchange Transaction. The Closing, and each of the party’s
obligations in connection therewith, shall be conditioned upon the occurrence of
each of the following events:

A. Execution and Delivery of the Exchange Transaction Agreement and Other
Documentation. The Exchange Transaction Agreement, the Committed Holders’
consents to the Proposed Amendment and the Amended and Restated Stockholders
Agreement (as defined below), in each case, on terms to be mutually agreed among
the Companies, the Controlling Bondholders and the Kohlberg Stockholders and
otherwise not inconsistent with the terms and conditions set forth in the
Summary of Terms attached hereto as Annex A, shall have been validly executed
and delivered by all of the other required parties thereto.

B. Consummation of the Restructuring Transactions. At or before the Closing, the
Companies shall have consummated each of the following transactions: (1) an
amendment to (or replacement of) the ABL Facility (the “ABL Facility Amendment”)
on terms reasonably acceptable to the Majority Bondholders holding a majority of
the principal amount of Existing Notes then held by all of the Majority
Bondholders (the “Controlling Bondholders”), (2) an amendment to (or replacement
of) the Metals Facility (the “Metals Facility Amendment”) on terms reasonably
acceptable to Controlling Bondholders, (3) entry by AGY into a new term loan
agreement with one or more of the Majority Bondholders or their affiliates
providing for borrowings of an aggregate principal amount of $15,000,000 (the
“New Term Loan”) on terms (including as to the use of proceeds) to be mutually
agreed by the parties thereto and otherwise not inconsistent with the Summary of
Terms attached hereto as Annex A (it being understood that each of the Majority
Bondholders shall be given the opportunity to fund a portion of the New Term
Loan pro rata with its ownership of the Existing Notes) and (4) entry by AGY
into a new intercreditor agreement with the lenders party to the ABL Facility
Amendment to replace the existing Intercreditor Agreement, dated as of
October 25, 2006, among AGY, AGY Aiken LLC, AGY Huntingdon LLC, KAGY UBS AG,
Stamford Branch, as collateral agent, and US Bank, as trustee and noteholder
collateral agent (the “New Intercreditor Agreement”) on terms not inconsistent
with the Summary of Terms attached hereto as Annex A and otherwise reasonably
acceptable to the Controlling Bondholders. The transactions described in
(1) through (4) of this Paragraph 5.B., the Exchange Transaction, the Proposed
Amendments and the Amended and Restated Stockholders Agreement are referred to
herein collectively as the “Restructuring Transactions.”

C. Accuracy of the Representations and Warranties of the Companies. The
representations and warranties of the Companies set forth in this Agreement as
of the date hereof and as of the closing date shall be true and correct in all
material respects.

D. Participation Condition. The holders of at least 97% of the outstanding
amount of the Existing Notes as of the date hereof shall have agreed to
participate in the Exchange Transaction or Exchange Offer (the “Participation
Condition”); provided that (1) if the Exchange Offer is consummated concurrently
with (or in lieu of) the Exchange Transaction, the participation by holders of
Existing Notes in the Exchange Offer shall be treated for purposes of
determining the satisfaction of the Participation Condition as if such holders
of Existing Notes had participated in the Exchange Transaction; and (2) the
Participation Condition may be waived by the Controlling Bondholders.

 

-5-



--------------------------------------------------------------------------------

E. Timing Condition. The conditions set forth in subsections (A) through (D) of
this Paragraph 5 shall have been satisfied or waived (by each party) and the
Closing shall occur on or before the earlier of (1) July 15, 2013, and (2) the
occurrence of an Acceleration Event (as defined in Paragraph 11.C.).

Notwithstanding anything to the contrary herein, no party may rely on the
failure of any condition set forth in this Paragraph 5 to be satisfied to the
extent such failure was proximately caused by such party’s (or its affiliate’s)
breach of any provision of this Agreement.

6. Representations of Each Party. Each party hereby represents and warrants to
the other parties to this Agreement that:

A. it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has all requisite corporate,
partnership or other power and authority to enter into this Agreement and to
carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement.

B. the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate,
partnership or other action on its part.

C. the execution, delivery and performance by it of this Agreement does not and
will not (i) violate any order, judgment or provision of law, rule or regulation
applicable to it or its properties or (ii) conflict with, result in the breach
of, or constitute (with due notice or lapse of time or both) a default under,
any material contractual obligations to which it is a party or its certificate
of incorporation, bylaws or other governing instruments, in each case except as
would not reasonably be expected to have a material adverse effect on the
Companies and their subsidiaries, taken as a whole.

D. assuming the due execution and delivery of this Agreement by the other
parties, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as such
enforceability may be subject to bankruptcy, moratorium, insolvency,
reorganization, voidable preference, fraudulent conveyance and other similar
laws relating to, or affecting, the rights of creditors or the obligations of
debtors generally, and except as the same may be subject to the effect of
general principles of equity.

7. Additional Representations, Warranties and Covenants of KAGY. KAGY hereby
represents and warrants to the Committed Holders that:

A. Capitalization. (1) KAGY is authorized to issue 15,000,000 shares of common
stock, par value $0.01 per share, of KAGY (“KAGY Common Stock”), of which
11,483,915 shares are issued and outstanding as of the date hereof.

 

-6-



--------------------------------------------------------------------------------

(2) All of the issued and outstanding shares of the KAGY Common Stock are duly
authorized and validly issued, fully paid and nonassessable.

(3) No other class of capital stock or other equity ownership interests of KAGY
is authorized or outstanding.

(4) Except as set forth on Schedule 7.A.(4) and other than this Agreement,
neither KAGY nor any of its subsidiaries has or is bound by any outstanding
subscription, option, warrant, commitment, convertible security, or other
security, right or binding agreement calling for the purchase, sale, grant,
transfer or issuance of any shares of the KAGY Common Stock, common stock of
such subsidiary or any other equity security of KAGY or such subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
KAGY Common Stock, shares of common stock of such subsidiary or any other equity
security of KAGY or such subsidiary.

(5) Except as set forth in Schedule 7.A.(5) hereto, (a) all subsidiaries of KAGY
are 100% owned directly or indirectly by KAGY; and (b) neither KAGY nor any of
its subsidiaries directly or indirectly owns any equity interest in any other
entity.

B. Compliance with Laws. KAGY and each of its subsidiaries are operating and
have operated in compliance, in all material respects, with all applicable laws
and regulations.

C. No Material Adverse Change. Except as disclosed in AGY’s reports filed with
the Securities and Exchange Commission prior to the date hereof or otherwise
expressly contemplated by this Agreement or the Summary of Terms attached hereto
as Annex A (including the underlying facts up to the date hereof giving rise to
the proposed restructuring contemplated by this Agreement and the Summary of
Terms attached hereto as Annex A), since December 31, 2012, there has not been
any fact, development, change, event, circumstance or effect that is materially
adverse to the assets, business, financial condition or results of operations of
AGY and its subsidiaries, taken as a whole; provided, however, that none of the
following shall in themselves (either alone or in combination) constitute, and
none of the following shall be taken into account in determining whether there
has been, any fact, development, change, event, circumstance or effect that is
materially adverse to the assets, business, financial condition or results of
operations of AGY and its subsidiaries, taken as a whole: (A) any fact,
development, change, event, circumstance or effect that arises by reason of a
deterioration in the financial markets, the economy or the industries in which
AGY and its subsidiaries operate (whether in the United States or any foreign
country in which they operate); (B) any fact, development, change, event,
circumstance or effect that directly arises out of action taken by any of the
Majority Bondholders or any of their respective affiliates; (C) any fact,
development, change, event, circumstance or effect arising from any change in
accounting requirements or principles or any change in applicable laws; or
(D) any fact, development, change, event, circumstance or effect attributable to
any acts of war involving the United States or, hostilities or terrorist
activity involving the United States, including without limitation any
continuation or material worsening of hostilities involving the combat of
terrorism or other national security issues involving the United States; except,
with respect to clauses (A), (C)

 

-7-



--------------------------------------------------------------------------------

and (D), to the extent such fact, development, change, event, circumstance or
effect has a disproportionate effect on the AGY and its subsidiaries, taken as a
whole, when compared to other companies operating in the same industries and
markets in which AGY and its subsidiaries operate.

D. No Undisclosed Liabilities. Except as set forth in AGY’s financial statements
filed with the Securities and Exchange Commission prior to the date hereof, and
except for liabilities and obligations expressly contemplated by this Agreement,
the Restructuring Transactions or the Exchange Offer or incurred in the ordinary
course of business since December 31, 2012, neither KAGY nor any of its
subsidiaries (other than AGY Hong Kong, Ltd. and AGY Shanghai Technology Co.,
Ltd.) has undisclosed liabilities or obligations of any nature exceeding
$10,000,000, in the aggregate, that (1) are required by United States generally
accepted accounting principles to be set forth on a consolidated balance sheet
of KAGY (a “GAAP Liability”) or (2) to the extent contingent in nature and not a
GAAP Liability, are reasonably expected to result in an actual loss, damage or
expenses to such entity (provided, however, that, for the avoidance of doubt,
the amount of any such contingent liability used in determining the accuracy of
the representations and warranties contained in this clause 7.D. shall be
limited to such portion, if any, of such contingent liability that is reasonably
expected to result in an actual loss, damage or expense to such entity).

E. Affiliate Transactions. Except for the Management Agreement dated as of
April 7, 2006 by and among KAGY, AGY and Kohlberg & Company, LLC or otherwise as
set forth in Schedule 7.E. hereto, neither KAGY nor any of its subsidiaries is a
party to any contract, transaction or other binding arrangement (including any
enterprise-level buying arrangement or sharing of discounts or no cost use)
with, in favor or for the benefit of, or involving the making of any payment or
transfer of assets to or guarantee of obligation of an affiliate, director,
officer, or employee of KAGY or any of its subsidiaries (other than customary
employment arrangements).

F. Brokers. No finder, broker or investment banker acting or who has acted on
behalf of either Company in connection with the Restructuring Transactions is
entitled to receive any commission or finder’s fee in connection with the
Restructuring Transactions for which KAGY or any of its subsidiaries would be
liable.

8. Additional Representations, Warranties and Covenants of the Committed
Holders. Each of the Committed Holders, severally and not jointly, hereby
represents and warrants to the Companies that:

A. Knowledge and Experience. Such Committed Holder does not require the
assistance of an investment advisor or other representative to participate in
the transactions contemplated by this Agreement, and such Committed Holder has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its participation in such transactions,
has the ability to bear the economic risks of its investment for an indefinite
period of time, can afford the complete loss of its investment and recognizes
that an investment in the Companies involves substantial risk.

 

-8-



--------------------------------------------------------------------------------

B. Receipt of Information. Such Committed Holder has been furnished with all
materials relating to the business, finances and operations of the Companies and
their subsidiaries and materials relating to the Restructuring Transactions and
the Exchange Offer that have been requested by such Committed Holder. Such
Committed Holder has been afforded the opportunity to ask questions of the
Companies and receive answers to such questions satisfactory to such Committed
Holder. Such Committed Holder has sought such accounting, legal and tax advice
as it has considered necessary and appropriate to enable such Committed Holder
to evaluate the financial risk inherent in making an investment in the
Companies.

C. Ownership; Authorization; Validity of Agreement. Such Committed Holder is the
“beneficial owner” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), or is irrevocably
authorized by and is acting on behalf of a “beneficial owner,” of the principal
amount of Existing Notes set forth in Schedule 1 across from the name of such
Committed Holder and such Committed Holder does not own, beneficially or of
record, or otherwise have any economic interest in any Existing Notes not listed
on Schedule 1 across from such Committed Holder’s name.

D. Eligibility to Participate. Such Committed Holder is either (1) a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act, and an
“accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act, (2) not a “U.S. person” as defined in Rule 902 under the
Securities Act, or (3) subject to the prior consent of the Company (not to be
unreasonably withheld) an institution that is an “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

E. Reliance on Exemptions from Registration. Such Committed Holder understands
that the New Notes and the Preferred Stock have not been and will not be
registered under the Securities Act or any state securities laws and that the
Companies are relying in part upon the truth and accuracy of such Committed
Holder’s representations and warranties set forth herein in order to determine
the availability of specific exemptions from registration under U.S. federal and
state securities laws and the eligibility of the Committed Holders to acquire
the New Notes and the Preferred Stock.

F. Investment Purpose. Such Committed Holder is acquiring the New Notes and
Preferred Stock for its own account for investment only and not with a view to,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the Securities Act or an exemption
therefrom.

G. Transfer or Resale. Such Committed Holder understands and acknowledges that,
as a result of the fact that the New Notes and the Preferred Stock are not
registered under the Securities Act, the New Notes and the Preferred Stock may
not be offered for sale, sold, assigned or transferred unless such securities
are registered or an exemption from the registration and prospectus delivery
requirements of the Securities Act is available. Such Committed Holder
acknowledges that there is no assurance that such an exemption from registration
will ever be available or that the New Notes or Preferred Stock will ever be
able to be sold. If such an exemption is available, the assignability and
transferability of the New Notes and Preferred Stock will be governed by, among
other

 

-9-



--------------------------------------------------------------------------------

things, the Amended and Restated Stockholders Agreement and applicable law. In
addition, such Committed Holder understands that the Preferred Stock will not be
eligible for book-entry transfer through the Depository Trust Company and the
stock records in respect of such Preferred Stock will be maintained by KAGY or a
transfer agent selected by KAGY.

H. Private Transaction. Such Committed Holder acknowledges and agrees that the
New Notes and Preferred Stock are being offered in exchange for its Existing
Notes in a private transaction, and that the Exchange Transaction is not subject
to Regulation 14E under the Exchange Act.

I. Additional Notes Acquired. Such Committed Holder further agrees that any
Existing Notes directly or indirectly acquired by such Committed Holder
following the date of this Agreement and prior to the Closing shall be subject
to the terms and conditions of this Agreement, and that all such Existing Notes
shall be deemed “Committed Notes” for all purposes of this Agreement and shall
be exchanged by such Committed Holder at the Closing. Such Committed Holder will
notify the Companies promptly upon the acquiring beneficial ownership of any
Existing Notes after the date hereof and the Companies shall, without the need
for the consent or approval of any other party to this Agreement, amend Schedule
1 hereto to add the additional Existing Notes to such Schedule 1 across from
such Committed Holder’s name, which additional Existing Notes shall be treated
as Committed Notes of such Committed Holder for all purposes under this
Agreement.

9. Fees. Concurrently with the execution of this Agreement, AGY will deposit
into a trust account specified by Schulte Roth & Zabel LLP (“SRZ”) $250,000, to
be held as a retainer in respect of the reasonable fees and expenses of SRZ
incurred as counsel to the Majority Bondholders in connection with the
Restructuring Transactions and the Exchange Offer (the “Retainer”). Promptly
(but in any event within two business days) after the earliest to occur of
(a) July 15, 2013 (to the extent that the Exchange Transaction has been
abandoned on or prior to such date), (b) an Acceleration Event (as defined
below) and (c) the Closing of the Exchange Transaction on the terms specified in
this Agreement or as otherwise agreed by the Companies, the Kohlberg
Stockholders and the Committed Holders, AGY will pay to SRZ the reasonable fees
and expenses of SRZ incurred through the date of such payment as counsel to the
Majority Bondholders in connection with the Restructuring Transactions and the
Exchange Offer (with such payment first coming out of the Retainer and, to the
extent of any additional amount payable in accordance with this Paragraph 9, by
wire transfer from AGY out of the proceeds received by AGY under the New Term
Loan); provided that, in the absence of the Closing, AGY’s payment obligations
pursuant to this Paragraph 9 shall not exceed $1,000,000 in the aggregate,
including, for the avoidance of doubt, any amounts paid out of the Retainer. To
the extent any portion of the Retainer remains after payment has been made as
required under this Paragraph 9, SRZ shall, and the Majority Bondholders shall
instruct and cause SRZ to, return any such remaining amounts to AGY on the same
date as (and as a condition to) payment to SRZ pursuant to this Paragraph 9.

10. Publicity; Confidentiality. Each Committed Holder consents to public
disclosure of the contents of this Agreement (other than the principal amount of
Existing Notes set forth in Schedule 1 across from the name of each Committed
Holder unless such disclosure is required by

 

-10-



--------------------------------------------------------------------------------

applicable law), including in a press release and in documents distributed in
connection with the Restructuring Transactions or any subsequent public exchange
offer or otherwise as required by applicable law; provided that the Companies
shall give the Majority Bondholders a reasonably opportunity, to the extent
practicable, to review and comment on any such public disclosure. Each Committed
Holder agrees that it will not copy or reproduce any part of any materials
(except (A) as permitted therein or to the extent such information has been
publicly filed or (B) the definitive documentation in respect of the
Restructuring Transactions and the Exchange Offer) received in connection with
this Agreement, the Restructuring Transactions or the Exchange Offer or any
other related transaction of the Companies or distribute or disclose any part of
such materials or any of their contents (except as permitted therein).

11. Termination of this Agreement. If any of the following shall occur, all
obligations of the Companies and the Committed Holders under this Agreement
shall terminate (except to the extent specifically provided herein):

A. automatically, if the Closing does not occur on or before July 15, 2013.

B. upon receipt by the Companies of written notice from the Controlling
Bondholders, if any of the Companies cease to pursue, in good faith, any of the
Restructuring Transactions.

C. upon receipt by the Companies of written notice from the Controlling
Bondholders, if UBS AG, UBS Securities LLC or DB Energy Trading LLC (or any of
their successors-in-interest under the ABL Facility or the Metal Facility)
exercises any remedies under the ABL Facility or the Metals Facility to
accelerate the payment obligations thereunder or, in the case of the Metals
Facility, the term of such Metals Facility expires without extension or
forbearance (the occurrence of any such acceleration of payment obligations or
expiration of the term of the Metals Facility without extension or forbearance,
an “Acceleration Event”).

D. upon receipt by the Companies of written notice from the Majority Bondholders
holding at least 75% of the principal amount of Existing Notes then held by all
of the Majority Bondholders (the “Supermajority Bondholders”), if the terms of
the New Notes, the Preferred Stock, the Proposed Amendments, the Amended and
Restated Stockholders Agreement or any other terms of the Exchange Transaction,
in each case as set forth in the Exchange Transaction Agreement, are
inconsistent with the terms specified in the Summary of Terms attached hereto as
Annex A and such inconsistent terms have not been approved by the Supermajority
Bondholders (such approval not to be unreasonably withheld as to non-material
inconsistencies so long as the inconsistent term is reasonable and customary for
comparable transactions).

E. upon receipt by the Companies of written notice from the Majority
Bondholders, if the Companies shall have materially breached any of their
respective representations, warranties, covenants or agreements contained in
this Agreement and, if such material breach is capable of being cured, such
material breach has not been so cured within thirty (30) days following receipt
by the Companies of written notice from the Controlling Bondholders describing
in reasonable detail the nature of such material breach.

 

-11-



--------------------------------------------------------------------------------

F. automatically, if any of the Companies or any of their wholly-owned
subsidiaries (1) institutes, consents to the institution of, or requests
institution of any voluntary case or proceeding under any provision or chapter
of the Title 11 of the United States Code; (2) institutes, consents to, or
requests the institution of any proceeding under any other similar foreign,
federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation, winding up or reorganization or seeking any arrangement,
adjustment, protection, relief or composition of its debts, or makes a general
assignment for the benefit of its creditors; or (3) becomes the subject of any
involuntary case or proceeding under any federal, state or foreign bankruptcy
law, insolvency law or other similar law affecting creditors’ rights.

In the event of any termination of this Agreement under clause 11.B., 11.C.,
11.D. or 11.E., the provisions of Paragraph 4 of this Agreement shall remain
operative and in full force and effect until 5:00pm eastern time on the
fourteenth day following the date of termination of this Agreement in accordance
with such clause, at which time the obligations of the Committed Holders
thereunder shall terminate.

12. Management Equity Incentive Plan. Each Committed Holder and each Kohlberg
Stockholder hereby agrees to permit a new KAGY management equity incentive plan
on terms to be mutually agreed with the Companies and the Kohlberg Stockholders,
effective as of the Closing.

13. Additional Investment by Kohlberg Stockholders. Each Kohlberg Stockholder
acknowledges and agrees that any Existing Notes purchased by such Kohlberg
Stockholder must be exchanged in the Exchange Transaction and any Preferred
Stock received by such Kohlberg Stockholder in the Exchange Transaction shall be
exchangeable only for non-voting shares of common stock of KAGY and disregarded
for the purposes of the designation of the KAGY board of directors under the
Amended and Restated Stockholders Agreement.

14. No Prohibited Action. Notwithstanding anything to the contrary, nothing in
this Agreement shall require any Committed Holder or any other entity to take
any action that is prohibited or otherwise restricted by applicable law or
regulation or by any order or direction of any court or any governmental body.

15. Rights and Obligations of the Committed Holders. Notwithstanding anything to
the contrary in this Agreement: (A) the Majority Bondholders shall have the
right to object to or oppose any proposed amendments, modifications or
supplements to any agreements or documents in respect of the Restructuring
Transactions that are inconsistent with the terms and conditions set forth in
the Summary of Terms attached hereto as Annex A or in this Agreement and such
inconsistent terms have not been approved by the Supermajority Bondholders (such
approval not to be unreasonably withheld as to non-material inconsistencies so
long as the inconsistent term is reasonable and customary for comparable
transactions); (B) subject to the obligations of the Committed Holders under
Paragraph 4, nothing herein is intended to, does or shall be deemed in any
manner to waive, limit, impair or restrict the ability of any Committed Holder
to protect and preserve its rights, remedies and interests under the Existing
Notes and the Existing Notes Indenture, including any such rights and remedies
relating to any defaults or events of default or other events that may have
occurred prior to the execution of this Agreement, any and all of its

 

-12-



--------------------------------------------------------------------------------

claims and causes of action against the Companies, or any liens or security
interests it may have in any assets of the Companies; (C) without limiting
clause (B) above in any way, if the obligations of the Committed Holders under
this Agreement shall have been terminated in accordance with Paragraph 11, each
Committed Holder reserves any and all of its respective rights, remedies and
interests under the Existing Notes and the Existing Notes Indenture, applicable
law and in equity; and (D) all obligations of each Committed Holder under this
Agreement are several and not joint.

16. Duty to Notify. Prior to the earlier of the closing of the Restructuring
Transactions and the termination of this Agreement in accordance with its terms,
each party hereto shall notify the other parties promptly if any of the
representations or warranties made by it in this Agreement cease to be true and
correct in any respect.

17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS TO BE EXECUTED AND PERFORMED ENTIRELY IN SUCH
STATE. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER.

18. Survival. Representations and warranties of the parties set forth in this
Agreement shall expire upon the earlier of the consummation of the Restructuring
Transactions and the termination of this Agreement in accordance with its terms.
In addition, no party shall have the right to sue for breach of contract in
respect of any representation or warranty of the other party (it being
understood and agreed that such representations and warranties shall solely be
used for purposes of the condition to the Closing set forth in Paragraph 5.C and
the termination provision set forth in Paragraph 11.E.).

19. Miscellaneous. This Agreement constitutes the entire agreement between the
Companies, the Kohlberg Stockholders and the Committed Holders with respect to
the subject matter hereof. This Agreement is not intended to, and shall not,
confer upon any person or entity other than the parties hereto any rights or
remedies hereunder. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party without the prior written
consent of the other parties hereto. Any purported assignment without such
consent shall be void. This Agreement may only be amended by a writing signed by
all the parties hereto. Each party agrees that money damages would not be a
sufficient remedy for any breach of this Agreement by any party and that each
non-breaching party shall be entitled to specific performance or injunctive or
other equitable relief as a remedy for any such breach and shall not be required
to provide any bond or other security in connection therewith. It is the desire
and intent of the parties that the provisions of this Agreement be enforced to
the fullest extent permissible under the law and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, in the event that any
provision of this Agreement would be held in any jurisdiction to be invalid,
prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without

 

-13-



--------------------------------------------------------------------------------

invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. All
parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the basic terms and intent of this Agreement
and that are not inconsistent with its terms. Whenever the words “included,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

[Signature pages follow]

 

-14-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return a counterpart hereof, whereupon this Agreement, along
with all counterparts, will become a binding agreement between the Companies and
the Committed Holders in accordance with its terms.

 

Very truly yours, [Committed Holders] By:  

 

Name:   Title:   By:  

 

Name:   Title:   Address:  

 

 

 

 

 

[Signature Page to Restructuring and Support Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed: KAGY HOLDING COMPANY, INC. By:  

 

Name:   Title:   AGY HOLDING CORP. By:  

 

Name:   Title:   Solely as to Numbered Paragraphs 12 and 13: KOHLBERG PARTNERS
V, L.P. KOHLBERG INVESTORS V, L.P. KOHLBERG TE INVESTORS V, L.P. KOHLBERG
OFFSHORE INVESTORS V, L.P. By:   Kohlberg Management V, L.L.C.,   their general
partner By:  

 

Name:   Title:  

 

[Signature Page to Restructuring and Support Agreement]



--------------------------------------------------------------------------------

Schedule 1

Existing Notes Beneficially Owned by the Committed Holders

 

     Principal Amount of
Existing Notes held ($):  

BlackRock Kelso Capital Corporation

  

Barclays Multi-Manager Fund PLC

  

California Public Employees’ Retirement System

  

ASTRO Trust Series-Nomura High Yield Bond Fund

  

The GM Canada Domestic Trust

  

High Yield Corporate Bond Open Mother Fund

  

Industriens Pension Portfolio F.M.B.A., High Yield obligationer III

  

L-3 Communications Corporation Master Trust

  

Louisiana State Employees’ Retirement System

  

Montgomery County Employees’ Retirement System

  

Nomura Corporate Research and Asset Management Inc.

  

Nomura Multi Managers Fund II - US High Yield Bond

  

Nomura Funds Ireland - US High Yield Bond Fund

  

Nomura US Attractive Yield Corporate Bond Fund Mother Fund

  

Safety National Casualty Corporation

  

Stichting Pensioenfonds Hoogovens

  

The Regents of the University of California

  

COF II Bonds Acquisition, LLC

  

Tennenbaum Opportunities Partners V, LP

  

Tennenbaum Opportunities Fund VI, LLC

  

Special Value Continuation Partners, LP

     

 

 

 

Total:

   $ 158,626,000      

 

 

 



--------------------------------------------------------------------------------

Annex A

SUMMARY OF TERMS

THIS SUMMARY OF TERMS IS FOR DISCUSSION PURPOSES ONLY, IS NOT LEGALLY BINDING
AND SHOULD NOT BE READ AS COMMITTING ANY PARTY TO A TRANSACTION. ALL TERMS SET
FORTH BELOW ARE SUBJECT TO DISCUSSION AND NEGOTIATION AND ONLY THE TERMS OF ANY
DEFINITIVE AGREEMENT THAT MAY BE ENTERED INTO AMONG THE PARTIES WILL HAVE ANY
BINDING EFFECT. THIS TERM SHEET DOES NOT PURPORT TO SET FORTH ALL THE MATERIAL
TERMS AND CONDITIONS OF THE PROPOSED RESTRUCTURING, AND THE DEFINITIVE
AGREEMENTS ARE EXPECTED TO HAVE ADDITIONAL TERMS NOT SPECIFIED IN THIS SUMMARY
OF TERMS. THIS SUMMARY OF TERMS DOES NOT CONSTITUTE EITHER AN OFFER TO SELL OR A
SOLICITATION OF AN OFFER TO PURCHASE ANY SECURITIES.

 

Proposed Restructuring:    This Summary of Terms sets forth the terms of a
proposed restructuring of the outstanding 11% Senior Second Lien Notes due 2014
(the “Existing Notes”) of AGY Holding Corp. (“AGY” or the “Company” and such
restructuring, the “Restructuring”) on the basis of discussions among the
Company, the investment funds managed by affiliates of Kohlberg Management V,
LLC (collectively, “Kohlberg”) and Tennenbaum Capital Partners, LLC, Blackrock
Kelso Capital Corporation, Saybrook Corporate Opportunity Fund II, L.P.,
Barclays Multi-Manager Fund PLC, California Public Employees’ Retirement System,
ASTRO Trust Series-Nomura High Yield Bond Fund, The GM Canada Domestic Trust,
High Yield Corporate Bond Open Mother Fund, Industriens Pension Portfolio
F.M.B.A., High Yield obligationer III, L-3 Communications Corporation Master
Trust, Louisiana State Employees’ Retirement System, Montgomery County
Employees’ Retirement System, Nomura Corporate Research and Asset Management
Inc., Nomura Multi Managers Fund II - US High Yield Bond, Nomura Funds Ireland -
US High Yield Bond Fund, Nomura US Attractive Yield Corporate Bond Fund Mother
Fund, Safety National Casualty Corporation, Stichting Pensioenfonds Hoogovens
and The Regents of the University of California (collectively, the “Majority
Bondholders”). Exchange Transaction    AGY will, in a private transaction, (i)
exchange outstanding Existing Notes for (A) shares of convertible participating
preferred stock (the “Preferred Stock”) of KAGY Holding Company, Inc., the
parent company of AGY (“KAGY”), having an aggregate initial issuance price (the
“Issuance Price”) equal to (1) 50% of the principal amount of the Existing Notes
so exchanged, plus (2) 50% of the accrued and unpaid interest on the Existing
Notes so exchanged, (B) new 11% Senior Second Lien Notes (the “New Notes”)
having substantially similar terms to the terms of the Existing Notes, except
that the stated maturity of the New Notes shall be December 15, 2016 and the New
Notes will be “144A-for-life”, in an aggregate principal amount equal to 50% of
the aggregate principal amount of the Existing Notes so exchanged, and (C) cash
(to be paid as accrued interest on the New Notes for the period from the last
interest payment date on the Existing Notes through the date of exchange) in an
amount equal to 50% of the accrued and unpaid interest on the Existing Notes so
exchanged, and (ii) obtain the consent (the “Consent”) of holders of Existing
Notes participating in the Exchange Transaction (as defined below) to certain
proposed amendments to the indenture governing the Existing Notes to eliminate
substantially all of the covenants, collateral and guarantee provisions and
certain events of default currently applicable to the Existing Notes (the
transactions contemplated by clauses (i) and (ii) above, the “Exchange
Transaction”). Participation in the Exchange Transaction will be limited to the
Majority Bondholders and certain other mutually agreeable holders of Existing
Notes who are both “accredited investors” (as defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”)) and “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act) and
will require delivery of an exchange agreement and the Consent. As a condition
to participating in the Exchange Transaction, each such holder shall agree to
become party to the securityholders’ agreement of KAGY described under
“Securityholders’ Agreement” below.



--------------------------------------------------------------------------------

Annex A

 

Post-Closing Exchange Offer    Promptly following the closing of the Exchange
Transaction, the Company will launch (on the same economic terms described in
clauses (i)(A), (i)(B) and (i)(C) under “Exchange Transaction” above) an
exchange offer (the “Exchange Offer”) offering the remaining holders of the
Existing Notes who are both “accredited investors” (as defined in Regulation D
under the Securities Act and “qualified institutional buyers” (as defined in
Rule 144A under the Securities Act) or, in certain circumstances, an institution
that is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
under the Securities Act the opportunity to exchange their Existing Notes on
such terms. As a condition to participating in the Exchange Offer, each such
holder shall agree to become party to the securityholders’ agreement of KAGY
described under “Securityholders’ Agreement” below. Preferred Stock:    The KAGY
Preferred Stock will not be registered under the Securities Act, will not be
eligible for book-entry transfer through the Depository Trust Company and will
have the following terms:   

•       Dividends: Each share of Preferred Stock will accrue annual dividends at
a rate per annum equal to 20% of the Issuance Price, compounded annually. The
dividends shall, at KAGY’s option, be payable in cash or, in the absence of a
cash payment, shall continue to accrue (and compound annually). In addition, all
accrued and unpaid dividends shall be payable in cash at such time as the issuer
declares a dividend on its common stock or upon a liquidation, dissolution,
winding up or change of control (other than any such change of control which the
holders of the Preferred Stock or Kohlberg acquires such control), whichever
occurs first. In addition, the Preferred Stock will participate in any dividends
payable in respect of the KAGY common stock on an as-converted basis.

  

•       Conversion: Each holder of shares of Preferred Stock will have the
right, exercisable at any time, to convert all of the shares of Preferred Stock
held by such holder, together with all accrued and unpaid dividends thereon
through the date of such conversion, into shares of KAGY common stock at a rate
of $[10.28] per share of KAGY common stock (subject to equity adjustment in the
case of any stock split, stock dividend or other recapitalization transaction
involving KAGY common stock), which conversion rate will result, immediately
after the closing of the Restructuring, in the Preferred Stock being convertible
into 51% of KAGY’s outstanding common stock (calculated after giving effect to
such conversion and on a fully-diluted basis). In addition, all outstanding
shares of Preferred Stock will automatically convert into shares of KAGY common
stock at the then applicable conversion rate (1) in connection with the closing
of an underwritten initial public offering listed on a national securities
exchange resulting in gross proceeds of not less than $[—] (a “Qualifying IPO”),
or (2) upon the written consent of holders of two-thirds of the then outstanding
shares of the Preferred Stock.

  

•       Liquidation: In the event of a liquidation, dissolution or winding-up of
KAGY, the holders of the Preferred Stock shall be entitled to receive in respect
of each share of Preferred Stock, prior and in preference to the holders of
KAGY’s common stock and the holders of any other class of KAGY stock ranking
junior to the Preferred Stock, an amount equal to the greater of (a) the
Issuance Price of such share of Preferred Stock plus the aggregate amount of all
accrued and unpaid dividends thereon calculated through the date of such
liquidation event; or (b) the amount that such holder of the Preferred Stock
would have received had such share of the Preferred Stock been converted into
Common Stock immediately prior to such liquidation, dissolution or winding-up.

  

•       Voting: The Preferred Stock shall vote together with the KAGY common
stock on an as-converted basis, and not as a separate class, except as required
by law.

  

•       Optional Redemption by KAGY: KAGY will have the right to redeem all (but
not less than all) outstanding shares of Preferred Stock in connection with the
closing of a



--------------------------------------------------------------------------------

Annex A

 

  

Qualifying IPO, change of control transaction or other liquidation, dissolution
or winding up (or otherwise with the proceeds from a refinancing transaction) at
a price per share equal to the Issuance Price of such share of Preferred Stock
plus all accrued and unpaid dividends thereon through the date of such
redemption. KAGY shall provide the holders of the Preferred Stock with
reasonable prior written notice of such redemption, and the holders of the
Preferred Stock shall have the right to exercise their conversion rights
described above for a reasonable period of time in advance of such specified
redemption date.

  

•       Mandatory Redemption by KAGY: On December 31, 2020, KAGY shall offer to
purchase for cash all outstanding shares of Preferred Stock for a price per
share equal to the Issuance Price of such share of Preferred Stock plus all
accrued and unpaid dividends thereon through the date of such redemption.
Appropriate protections in the event KAGY fails to consummate such mandatory
redemption to be negotiated.

Board of Directors:    Following the completion of the Restructuring, the KAGY
Board of Directors (the “Board”) shall consist of five directors to be
designated as follows:   

a. Designees of the holders of Preferred Stock:

 

i. For so long as the outstanding Preferred Stock is convertible into at least
51% of KAGY common stock (on a fully-diluted basis), the holders of Preferred
Stock shall have the right to designate three directors.

 

ii. For so long as the outstanding Preferred Stock is convertible into at least
25% but less than 51% of KAGY common stock (on a fully-diluted basis), the
holders of Preferred Stock shall have the right to designate two directors.

 

iii. For so long as the outstanding Preferred Stock is convertible into at least
10% but less than 25% of KAGY common stock (on a fully-diluted basis), the
holders of Preferred Stock shall have the right to designate one director.

 

iv. Allocation of the designation rights described above among the holders of
Preferred Stock:

 

A. If (1) the holders of Preferred Stock have the right to designate three
directors and (2) Tennenbaum Capital Partners, LLC and its affiliates
(collectively, “Tennenbaum”) own at least the majority of the Preferred Stock
issued to Tennenbaum at the closing of the Restructuring, Tennenbaum shall have
the right to designate two directors.

 

B. If (1) the holders of Preferred Stock have the right to designate two
directors and (2) Tennenbaum owns at least the majority of the Preferred Stock
issued to Tennenbaum at the closing of the Restructuring, Tennenbaum shall have
the right to designate one director.

 

C. If (1) the holders of Preferred Stock have the right to designate at least
two directors and (2) Blackrock owns at least the majority of the Preferred
Stock issued to Blackrock at the closing of the Restructuring, Blackrock shall
have the right to designate one director.

 

D. If the holders of Preferred Stock have the right to designate only one
director, such director shall be designated by Tennenbaum so long as Tennenbaum
owns at least the majority of the Preferred Stock issued to it at the closing of
the Restructuring.

 

E. To the extent clauses (A) through (D) above do not apply, the designees of
the holders of Preferred Stock shall be designated by the majority in interest
of the holders of the Preferred Stock.



--------------------------------------------------------------------------------

Annex A

 

  

b. Designees of the Kohlberg entities that hold the shares of KAGY common stock
(the “Kohlberg Stockholders”):

 

i. In the event that the outstanding Preferred Stock is convertible into less
than 51% of KAGY common stock (on a fully-diluted basis), for so long as the
Kohlberg Stockholders own at least 51% of KAGY common stock (on a fully-diluted
basis), the Kohlberg Stockholders shall have the right to designate three
directors.

 

ii. For so long as the Kohlberg Stockholders own at least 25% of KAGY common
stock (on a fully-diluted basis) and clause (b)(i) is not applicable, the
Kohlberg Stockholders shall have the right to designate two directors.

 

iii. For so long as the Kohlberg Stockholders own at least 10% but less than 25%
of KAGY common stock (on a fully-diluted basis), the Kohlberg Stockholders shall
have the right to designate one director.

 

c. To the extent that clauses (a) and (b) above do not result in the designation
of at least two members of the Board, the party that has the right to designate
the remaining director may designate additional directors to the Board. If
neither the holders of the Preferred Stock nor the Kohlberg Stockholders have
the right to designate a director to the Board, then the holders of a majority
of the outstanding KAGY common stock (determined on an as-converted basis) shall
have the right to designate the directors to serve on the Board. For the
avoidance of doubt, the Board shall at no time consist of fewer than two
directors.

 

There shall be proportionate representation amongst Preferred Stock holder
designees, Kohlberg Stockholder designees and other designees for any committees
of the Board (with such committee assignments to be determined by the members of
the Board consistent with the foregoing). The members of the Board shall benefit
from customary waiver of fiduciary duties provision consistent with §102(b)(7)
of the Delaware General Corporation Law and waiver of corporate opportunity
doctrine, as well as customary indemnification/exculpation provisions consistent
therewith and shall participate equally in any board, committee or similar fees
or expense reimbursement. KAGY shall maintain D&O insurance in amounts and
otherwise on terms reasonably satisfactory to the Board.

 

Each party to the securityholders’ agreement, including the Majority Bondholders
and the Kohlberg Stockholders, will agree to vote in favor of the election of
directors as described above.

Board Observer:    Chief executive officer of KAGY shall be appointed the Board
observer. Securityholders’ Agreement:    At the closing of the Restructuring,
the existing stockholders’ agreement of KAGY shall be terminated, and KAGY, the
holders of the Existing Notes party to the Exchange Transaction (or exchanging
Existing Notes in the Exchange Offer) and the Kohlberg Stockholders will enter
into a securityholders’ agreement containing customary terms (including
drag-along rights, tag-along rights and preemptive rights) to be mutually
agreed. In addition, the securityholders’ agreement will include (1) a voting
agreement as contemplated above under “Board of Directors”, (2) an agreement by
the Kohlberg Stockholders not to purchase any shares of Preferred Stock
following the consummation of the Exchange Transaction, and (3) a right of first
refusal in favor of the Majority Bondholders in respect of any proposed purchase
by the Kohlberg Stockholders of outstanding shares of KAGY common stock. The
securityholders’ agreement will also provide that, without the consent of each
Kohlberg Stockholder, neither KAGY nor the Company shall initiate a change of
control or other sale transaction (other than customary



--------------------------------------------------------------------------------

Annex A

 

   and mutually agreed exceptions involving remedies for payment defaults and
other material defaults under the New Notes that have not been cured within the
applicable cure period or in connection with a bankruptcy proceeding): (i) on or
prior to December 31, 2014 or otherwise in violation of a mutually-acceptable
customary restrictions on transactions with affiliates to be set forth in the
securityholders’ agreement); (ii) during 2015, if last twelve month EBITDA of
the Company (as of the most recently completed fiscal quarter) (the “LTM
EBITDA”) exceeds: (A) $31.25 million as of March 31, 2015, (B) $32.5 million as
of June 30, 2015, (C) $33.75 million as of September 30, 2015 or (D) $35 million
as of December 31, 2015; and (iii) during 2016, if the LTM EBITDA exceeds $35
million (it being acknowledged and agreed that the Kohlberg Stockholders’
consent rights described in clauses (ii) or (iii) above shall terminate and be
of no further legal effect as soon as any of the LTM EBITDA thresholds set forth
in any of the subclauses (A)–(D) of clause (ii) above is missed).
Notwithstanding the foregoing, the consent of the Kohlberg Stockholders will not
be required in connection with a change of control or other sale transaction
occurring after July 1, 2015 if such transaction generates at least $30 million
of cash proceeds to KAGY’s common stockholders and, prior to such transaction,
such common stockholders have had the opportunity to pursue a refinancing that
would provide for full repayment of any outstanding New Notes and full payment
in respect of the Preferred Stock (including all accrued and unpaid dividends
thereon). In connection with any drag-along transaction, dragged stockholders,
including Kohlberg Stockholders, agree to vote, to the extent necessary, their
shares of KAGY common stock in favor of such transaction. New Debt:    One or
more of the Majority Bondholders will provide $15 million of new term debt due
2016 and, in any event, not earlier than 91 days after the maturity of the ABL
(the “New Debt”) bearing interest at a rate of 12% per annum and otherwise on
the terms to be mutually agreed (which shall be substantially similar to the New
Notes, other than as to seniority in right of security, and contain certain
covenants customary and appropriate for debt senior in right of security to the
New Notes (but not including, for the avoidance of doubt, any financial
maintenance covenants)). Each of the Majority Bondholders shall be given the
opportunity to participate in any syndication of the New Debt, pro rata with its
ownership of the Existing Notes. The New Debt will rank junior in right of
security to the ABL and senior in right of security to the New Notes. The
proceeds of the New Debt shall be used for a voluntary pre-payment of the ABL in
an amount to be mutually agreed by the Majority Bondholders and AGY and payment
of the Restructuring closing costs. Additional Kohlberg Investment:    Subject
to compliance with applicable securities laws, Kohlberg may purchase Existing
Notes in open market transactions; provided, however, that any such Existing
Notes purchased by Kohlberg must be exchanged in the Exchange Transaction and
any Preferred Stock received by Kohlberg in the Exchange Transaction will be
exchangeable only for non-voting shares of common stock of KAGY and disregarded
for the purposes of the thresholds opposite the heading “Board of Directors.”
Restructuring Support Agreement:    If the holders of more than 50% of the
outstanding principal amount of Existing Notes desire to pursue the
Restructuring, each of the Majority Bondholders will enter into a restructuring
support agreement with AGY pursuant to which they will agree to work
expeditiously to consummate the Exchange Transaction on the terms described in
this Summary of Terms (and provide the Consent) with respect to all of the
Existing Notes currently owned or hereafter acquired and will also agree, prior
to consummation of the Exchange Transaction, not to transfer or otherwise
dispose of any Existing Notes (except to each other or their affiliates who are
party to, or otherwise enter into, a restructuring support agreement prior to
such transfer). The closing of the Exchange Transaction shall be conditioned
upon, among other things, (a) an extension of the Master Lease (as defined
below); and (b) an amendment to the ABL consenting to the New Debt and the
Exchange Transaction and providing that the maturity of the ABL shall be no
earlier than June 15,



--------------------------------------------------------------------------------

Annex A

 

   2016 (or, alternatively, the refinancing of the ABL). The Majority
Bondholders’ obligations under the Restructuring Support Agreement shall be
subject to a “drop-dead” date, which shall be the earlier of (a) July 15, 2013
and (b) the first date on which UBS AG, UBS Securities LLC or DB Energy Trading
LLC exercises any remedies under the ABL (as defined below) or the Master Lease
(as defined below) to accelerate the payment obligations thereunder or, in the
case of the Master Lease, the term of such Master Lease expires without
extension or forbearance (such earlier date, the “Drop-Dead Date”). In addition,
the restructuring support agreement will provide that (1) for so long as AGY and
one or more of the Majority Bondholders continue to pursue the Restructuring in
good faith, each of the Majority Bondholders will direct the Existing Notes
trustee to forbear from exercising its rights under the indenture governing the
Existing Notes with respect to any event of default arising out of or resulting
from (x) failure to make any interest payment that may come due and (y) failure
to pay any amount due under the Second Amended and Restated Loan and Security
Agreement dated as of June 15, 2012, as amended, among AGY, AGY Aiken LLC, AGY
Huntingdon LLC, UBS AG, Stamford Branch, UBS Securities LLC and the lenders
party thereto from time to time (the “ABL”) or the Amended and Restated Master
Lease Agreement dated as of July 25, 2012, among AGY, AGY Aiken LLC, AGY
Huntingdon LLC and DB Energy Trading LLC (the “Master Lease”), (2) on the
earlier of the successful consummation of the Restructuring or the Drop Dead
Date, AGY will pay the reasonable fees and expenses of Schulte Roth & Zabel
(“SRZ”) incurred as counsel to the Majority Bondholders subject to a mutually
agreed cap (with an appropriate retainer to be funded by AGY to a trust account
specified by SRZ in advance), and (3) for so long as at least [—] shares of
Preferred Stock remain outstanding, KAGY and the Company will accrue and defer
payment of the annual management fee otherwise payable under the Management
Agreement (the “Management Agreement”), dated as of April 7, 2006 by and among
KAGY, the Company and Kohlberg. The Management Agreement shall be terminated at
the closing of the Restructuring (except as to the obligation to pay the accrued
and unpaid management fees as of such termination date); provided, however, that
any such management fees accrued thereunder as of the closing date shall be made
subordinate to the ABL, the New Notes, the New Debt and the Preferred Stock. In
addition, to the extent that KAGY or any of its subsidiaries enters into a
management or advisory agreement with any holder of Preferred Stock (or any
affiliate thereof) providing for the payment of any fee or other amount,
Kohlberg shall be entitled to a proportionate payment based upon the number of
directors then designated by the Kohlberg Stockholders in relation to the total
number of directors then constituting the Board.

The parties acknowledge and agree that additional details regarding the method
for effecting the Restructuring on the terms outlined in this Summary of Terms
remain to be agreed among the parties to take into account, among other items,
applicable tax and securities law considerations. The parties agree to negotiate
in good faith to reach agreement on such additional details in order to effect
the Restructuring.



--------------------------------------------------------------------------------

Annex B

Form of Joinder

The undersigned hereby agrees, effective as of the date hereof, to comply with
all obligations of the “Committed Holders” contained in that certain
Restructuring and Support Agreement, dated May     , 2013 (the “Agreement”), by
and among the Committed Holders (as defined therein), KAGY Holding Company,
Inc., AGY Holding Corp. and the other signatories thereto, and the undersigned
shall, effective as of the date hereof, join the Agreement as a Committed Holder
thereunder and be deemed to be bound by the terms and provisions of the
Agreement as if the undersigned had been a “Committed Holder” originally named
in the Agreement.

The address and facsimile number to which notices may be sent to the undersigned
is as follows:

 

Address:  

 

 

 

 

 

Facsimile No.:  

 

 

Date:  

 

  Name:   Principal Amount of Existing Notes held:   $  

 